EXHIBIT 10.1
 
FULL AND GENERAL MUTUAL RELEASE,
SETTLEMENT AND CONFIDENTIALITY AGREEMENT


This FULL AND GENERAL RELEASE, , Settlement and Confidentiality Agreement
(hereinafter this “Agreement”) is entered into between RMS TITANIC, INC.
(“RMST”) and PREMIER EXHIBITIONS, INC. (“Premier”, and hereinafter collectively
with RMST referred to as “the Company”), and THOMAS ZALLER (“Zaller”),  IMAGINE
EXHIBITIONS, INC., a Georgia corporation (“Imagine-Georgia”), IMAGINE
EXHIBITIONS, INC., a Nevada corporation (“Imagine-Nevada”), IMAGINE EXHIBITIONS
PTE, LTD. (“Imagine PTE”), and TZ, INC. (collectively, “Imagine”) and KINGSMEN
EXHIBITS PTE LTD. and its parent company, KINGSMEN CREATIVE, LTD. (collectively
“Kingsmen”) and  altogether collectively referred to as the “Parties.”
 
WHEREAS, RMST and Premier, are Florida corporations whose principal places of
business are in Atlanta, Georgia, and who present museum quality exhibitions
featuring artifacts recovered from the wreck site of the RMS Titanic (“the RMST
Exhibition”); and
 
WHEREAS, on or about June 13, 2011 the Company entered into an agreement to
present the RMST Exhibition in Singapore;
 
WHEREAS, Zaller is a former employee of the Company who resides in Atlanta,
Georgia, and who is the CEO and sole shareholder for Imagine-Georgia,
Imagine-Nevada, Imagine PTE, and TZ, Inc. (collectively, “Imagine”), which
companies are engaged in the entertainment business, and, among other things,
provide exhibitions at museums and other public venues, including their own
Titanic exhibition (“the Imagine Exhibition”); and
 
WHEREAS, Kingsmen are Singapore companies whose business operations include the
design, production and construction of interiors, including for exhibitions;
and,
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, RMST, TZ, Inc., Imagine PTE, Zaller and Kingsmen were all involved in
the staging and presentation of the RMST Exhibition in Singapore in 2011 and
2012, and during which time RMST alleges that it provided Zaller and Kingsmen
certain trade secrets, intellectual property and other confidential and
proprietary information solely for use in the Singapore exhibition; and
 
WHEREAS,  following the period when the RMST Exhibition was being presented in
Singapore, Imagine-PTE and Kingsmen entered into an agreement for the
presentation of the Imagine Exhibition in Macau, and presented the Imagine
Exhibition in Macau on or about October 22, 2012 through March 31, 2013; and
 
WHEREAS, a dispute exists between the parties as to whether Zaller, Imagine and
Kingsmen misappropriated and used trade secrets, intellectual property, and/or
proprietary information of the Company, and improperly copied the trade dress of
the RMST Exhibition in the Imagine Exhibition; and
 
WHEREAS, Imagine, Zaller and Kingsmen have denied  that they have
misappropriated or used any trade secrets, intellectual property and/or
proprietary information that the Company claims to own and have continued to
market and promote their Imagine Exhibition throughout the world (the “Existing
Imagine Exhibition”); and
 
WHEREAS, the Company filed a civil action in the United States District Court
for the Northern District of Georgia, Atlanta Division (“the Federal Action”),
against Zaller and Imagine (Civil Action No. 1:13cv-00625-WSD) alleging, among
other things, breach of contract, fraud and fraudulent inducement, trade dress
and Lanham Act violations, and misappropriation of trade secrets; and
 
 
2

--------------------------------------------------------------------------------

 
WHEREAS, Kingsmen instituted a civil action in the High Court of the Republic of
Singapore (Suit No.: 365 of 2013) against the Company (“the Singapore Action”),
alleging that Kingsmen has not infringed or improperly used any of the Company’s
trademarks, trade dress, trade secrets or other intellectual property; and
 
WHEREAS, the Company filed a civil action in the United States District Court
for the Middle District of Florida, Jacksonville Division, against Kingsmen
(Case No. 3:13-cv-463-J-20-TEM), (“the Florida Action”), alleging similar claims
but which case has been dismissed; and
 
WHEREAS, the Company has filed a counterclaim in the Singapore Action seeking
recovery for damages allegedly sustained from Kingsmen’s activities, and
 
WHEREAS, Zaller and Imagine deny the allegations asserted against them by the
Company, including but not limited to those allegations asserted  in the Federal
Action; and
 
WHEREAS, all the parties referenced herein now wish to settle any and all
differences and controversies between them, including those set forth, or which
could have been set forth in the Federal Action, the Florida Action and the
Singapore Action
 
(1) NOW THEREFORE, in consideration of the covenants, conditions and promises
set forth herein and for other good and valuable consideration, the receipt and
sufficiency and delivery of which is hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:  Imagine (on its own account
and/or on behalf of any other party or person, including but not limited to
insurers) shall pay to the Company, the sum of Seven Hundred Twenty-Five
Thousand Dollars ($725,000).  The sum stated above is the sole monetary
consideration for this release.  The monetary consideration shall be paid as
follows: $725,000 by certified check(s) and/or wire transfers to the Company on
or before November 30, 2014.  Zaller, Imagine and Kingsmen, and their insurers
and counsel, make no representations or warranties as
 
 
3

--------------------------------------------------------------------------------

 
to the tax treatment, implications or consequences to the Company from these
payments; and the Company assumes full responsibility for the tax consequences
of these payments, if any.
 
(2) Kingsmen agrees, represents and warrants that it shall not exhibit or
participate in any Titanic-themed exhibition with Zaller or Imagine (excluding
the Existing Imagine Exhibition) anywhere for 24 months from the date of
execution of this Agreement.
 
(3) Zaller and Imagine  agree, represent and warrant  that they will not engage
or participate in any Titanic-themed exhibitions (excluding the Existing Imagine
Exhibition) for 24 months from the date of execution of this Agreement
 
(4) Zaller and Imagine agree, represent and warrant that they will not stage a
Titanic-themed Exhibition, including the Existing Imagine Exhibition, in the
United States or Canada for 36 months from the date of execution of this
Agreement, or Western Europe (defined herein as the United Kingdom, Ireland,
France, Germany, Italy, Switzerland, Spain, Portugal, Sweden, Denmark and Norway
only) for 24 months from the date of execution of this Agreement.
 
(5) In consideration of the payment set forth in paragraph one (1) above, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company, together with its affiliates, subsidiaries, parents,
shareholders, officers, principals, employees, directors, agents, insurers,
attorneys, and assigns  fully, finally, and completely releases, quitclaims and
discharges Zaller, Imagine and Kingsmen, their predecessors and successors,
present and former affiliates, subsidiaries, legal representatives, heirs,
spouses, executors, administrators, insurers, employees, officers, directors,
shareholders, attorneys, independent contractors and agents from each and every
present, past or future claim, debt, demand, judgment, cause of action, rights,
damages, costs or suits, responsibility and liability of every kind and
character whatsoever, known or unknown, suspected or unsuspected, now existing,
 
 
4

--------------------------------------------------------------------------------

 
whether based on statute, federal law, common law, international law, tort,
contract, or any other theory of recovery, pertaining to all matters which are,
have been or may have been or could have been the subject of and/or in
connection with the Federal Court Action, the Florida Action, the Singapore
Action or arising out of and/or in connection with any RMST Exhibition, and from
any and all alleged breaches and damages between the parties, which existed up
to the date of execution of this Agreement. Further or additionally, the Company
shall write to Las Vegas Sands Corporation, the Venetian in Macau and Marina Bay
Sands in Singapore notifying them that the disputes between the Company and
Zaller/Imagine/Kingsmen have been fully and finally resolved with Zaller,
Imagine and Kingsmen denying any liability to the Company and making no
admissions with respect to the resolution of the dispute (“the Sands Letter”). A
draft of the Sands Letter shall first be sent to Zaller, Imagine and Kingsmen
prior to it being sent and within seven (7) days of the date of payment set
forth in paragraph 1. The Sands Letter shall be sent by the Company within seven
(7) days of approval of the draft by Zaller, Imagine and Kingsmen.
 
(6) As a required condition of this settlement, the Company agrees to dismiss
with prejudice the Federal Court Action, and the counterclaim in the Singapore
Action, within five (5) days of receipt of the payment described  in paragraph
one (1) above, and covenants not to sue Zaller, Imagine and Kingsmen for the
released claims set out in this Agreement and/or for any claims alleged or which
could have been alleged in the Federal Court Action, the Florida Action, the
Singapore Action, or which existed up to the date of execution of this Agreement
whether known or unknown.
 
(7) In consideration of the dismissal of the Federal Court Action, the
counterclaim in the Singapore Action, the aforesaid releases, and other good and
valuable consideration, Zaller, Imagine and Kingsmen, and their heirs, spouses,
executors, administrators, affiliated companies,
 
 
5

--------------------------------------------------------------------------------

 
subsidiaries, current and former officers, directors, managers, shareholders,
members, employees, agents, attorneys, and their insurers, representatives,
successors and assigns, do fully and finally, completely release, quitclaim and
discharge the Company, its predecessors and successors, present and former
affiliates, subsidiaries, officers, directors, shareholders, members, employees,
attorneys, insurers, and agents from each and every present, past or future
claim, debt, demand, judgment, cause of action, rights, damages, costs, or
suits, responsibility and liability of every kind and character whatsoever,
known or unknown, suspected or unsuspected, now existing, whether based on
statute, federal law, common law, international law, tort, contract, or any
other theory of recovery, pertaining to the Company, including as to the RMST
Exhibitions, and for all actions or inactions including, but not limited to, all
claims and counts set forth in the Singapore Action, and/or arising out of or
otherwise related to the incident(s) referenced in the above-identified
litigation, including without limitation, all rights or claims that also could
have been asserted in the Federal Court Action, the Florida Action, or the
Singapore Action, and from all alleged breaches and damages between the parties
which existed up to the date of execution of this Agreement, whether known or
unknown. Kingsmen further agrees that, within five (5) days of execution of this
Agreement, it will together with the Company’s Singapore lawyers, dismiss with
prejudice its claims and the Company’s counterclaims in the Singapore Action,
each party therein to bear its own costs and attorneys’ fees.
 
(8) As a required condition of this settlement, the Company agrees to dismiss
with prejudice all claims alleged against Kingsmen in its Counterclaim in the
Singapore Action, and covenants not to sue Kingsmen for the released claims
and/or any claims alleged or which could have been alleged in the Florida Action
or the Singapore Action, or which existed up to the date
 
 
6

--------------------------------------------------------------------------------

 
of execution of this Agreement, and/or in connection with the matters set out
therein (including in the preamble of this Agreement) whether known or unknown.
 
(9) The Parties further agree that irrespective of any prior rulings or orders ,
they shall bear their own costs, attorneys’ fees and litigation expenses.
 
(10) The Parties agree to assume full responsibility for and to indemnify and
hold each other harmless from any and all liability for claims or liens which
are, or may be, asserted against them which arise out of or otherwise relate to
their alleged obligations incurred after commencement of the Federal Action,
including, but not limited to, claims or liens for legal, expert witness or any
other services rendered or provided to or on behalf of the parties or otherwise
arising out of or by operation of statute or common law.
 
(11) Zaller, Imagine and Kingsmen do not admit, but rather expressly deny, the
allegations of liability and/or wrongdoing set forth against them in the Federal
Action, the Florida Action and the Singapore Action, and the aforesaid monetary
consideration is paid in compromise of a disputed claim or claims in order to
avoid the expenses of further investigation and litigation.
 
(12) The Parties represent and warrant that they have not conveyed, transferred,
pledged, hypothecated, or in any manner whatsoever assigned or encumbered any of
the claims set forth or which could have been set forth in the Federal Action,
the Florida Action and the Singapore Action.
 
(13) The undersigned specifically authorize and direct Robert S. Thompson,
Esquire and Robert W. McFarland, Esquire, or their designees, to execute orders
dismissing the Federal Court Action with prejudice, and further direct the law
firm of TSMP Law Corporation and
 
 
7

--------------------------------------------------------------------------------

 
Cherrin Wong and the law firm of Rajah Tann, to execute all documents necessary
to dismiss with prejudice the Claims and Counterclaim in the Singapore Action.
 
(14)  As a material inducement to enter this settlement, the Parties have agreed
and do agree that the nature, terms and conditions of this Agreement are
strictly confidential and shall not in the future be disclosed, other than to
the following: (A) the Parties to this Agreement and any subsidiary, affiliate,
associate, employee or parent companies and their insurers, reinsurers,
auditors, accountants and attorneys, to further the legitimate business purposes
of such Parties; (B) between and amongst the Parties in connection with the
required notices and other proceedings set forth in this Agreement; (C) the
Internal Revenue Service, or any other state, federal, or local governmental
taxing authority, in connection with tax returns, amendments or related
documents; (D) the Securities and Exchange Commission (“SEC”) in such filings as
the Company is required to provide, and such SEC disclosures may state that the
Federal Action has been resolved by agreement of the parties therein, and that
the Company is receiving funds from the settlement without any admissions of
fault or liability, and shall further state that the Singapore Action has been
dismissed by agreement of Kingsmen and the Company; and that Zaller, Imagine and
Kingsmen deny any liability to the Company ; (E) any person designated pursuant
to an order from a court of competent jurisdiction, or as may otherwise be
required by law, provided that the disclosing Party shall make reasonable
efforts to have this Agreement covered by protective order limiting
dissemination to those involved in such proceedings; (F) in the event of a
dispute or other litigation between any of the Parties involving the provisions
of this Agreement, but in such event the disclosure shall be under terms that
preserve the confidentiality of the information disclosed; (G) the Singapore
Exchange (“SGX”) in such filings as Kingsmen is required to provide but such SGX
disclosure shall be limited to a bare or simple
 
 
8

--------------------------------------------------------------------------------

 
statement relating to the outcome of the Singapore Action and, if relevant, that
the Company denies any liability to Kingsmen and vice versa or (H) the Parties
agree in writing to the specific disclosure. To the extent necessary, the
Parties assign a value of $500.00 of the total consideration for this Agreement.
 
(15) Each of the Parties further agrees that they will not say or do anything
that would or could be construed to defame, libel or disparage the reputation of
any of the other Parties, except as required by law.  The Parties further agree
that they will require their respective employees who have knowledge of the
existence and terms of this Agreement, for so long as they remain employees, to
not say or do anything that would or could be reasonably construed to defame,
libel or disparage the reputation of any of the other Parties, except as
required by law.  Nothing contained herein shall prevent any Party from
providing truthful testimony in court, administrative hearings, arbitration,
discovery responses, depositions, or as otherwise required by law.
 
(16) This Agreement contains the entire agreement between the parties hereto,
regarding the issues and disputes which have arisen in the Federal Action, the
Florida Action and the Singapore Action, and all other related matters regarding
the rights, duties and obligations under the aforementioned matters, and no
promise, inducement, agreement or other consideration not herein expressed has
been made between the parties.  It is expressly understood and agreed that this
Agreement may not be altered, amended, modified or otherwise changed in any
respect or particular whatsoever, except by a writing duly executed by an
authorized representative of each of the Parties.
 
(17) The undersigned acknowledge that they have read the foregoing provisions of
this document before executing it and that they understand its provisions, or
have made any
 
 
9

--------------------------------------------------------------------------------

 
necessary inquiries to understand its provisions. Further, the undersigned have
been advised by counsel of their choice of the advisability of accepting the
settlement herein set out. The persons executing this Agreement for the Company,
Imagine, and Kingsmen affirm, respectively, that they possess authority to
execute this Agreement on the entity’s behalf. As between the Company, and
Zaller and Imagine, this Agreement shall be deemed to have been made and entered
into in the State of Georgia, and shall in all respects be interpreted, enforced
and governed under the laws of the State of Georgia, without regard to conflicts
of laws principles or choice of law provisions. The language of all parts of
this Agreement shall be construed as a whole, according to its plain meaning,
and not be interpreted or construed against or for any of the Parties. Any
dispute and/or difference between the Company and Kingsmen arising out of and/or
in connection with this Agreement (including but not limited to any questions
regarding its existence, effect, validity and/or termination) shall be referred
to and finally resolved by international arbitration in Singapore in accordance
with the Rules of the Singapore International Arbitration Centre (“SIAC Rules”)
for the time being in force, which rules are deemed to be incorporated by
reference in this clause. The Tribunal shall consist of a single arbitrator
appointed by the Chairman of the SIAC. The language of the arbitration shall be
English. The prevailing party in any action or proceedings brought to enforce
and/or because of an alleged breach of this Agreement shall be entitled to
recovery of its costs and attorneys’ fees incurred in the action. As between the
Company and Kingsmen, any dispute arising under and/or in connection with this
Agreement shall be governed solely and only by the laws of the Republic of
Singapore (excluding private international law considerations) as if both the
Company and Kingsmen and the transaction are domiciled in the Republic of
Singapore.
 
 
10

--------------------------------------------------------------------------------

 
(18) Should any provision of this Agreement be held by a court or tribunal of
competent jurisdiction to be unenforceable, or enforceable only if modified,
that holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties, with any
modification to become a part hereof and treated as though contained in this
original Agreement.
 
(19) Zaller, Imagine and the Company consent to personal jurisdiction and venue
in connection with any alleged breach of this Agreement in the United States
District Court for the Northern District of Georgia, Atlanta Division, or an
appropriate state court forum for Atlanta, Georgia.  This Agreement shall be
binding upon, and inure to the benefit of the successors and assigns of the
parties.  The prevailing party in any action brought to enforce and/or because
of an alleged breach of this Agreement shall be entitled to recovery of its
costs and attorneys’ fees incurred in the action.
 
(20)  This Agreement shall be effective whether executed as a single document or
in counterparts, and taken together shall be deemed a single binding and
enforceable instrument.  True copies of this Agreement have the same force and
effect as an original.
 
THE UNDERSIGNED HAVE READ THIS RELEASE, UNDERSTANDS IT FULLY, AND SIGNS IT
VOLUNTARILY, WITH THE INTENT TO BE LEGALLY BOUND THEREBY.
 
 
IN WITNESS WHEREOF, we do hereby set our hands and seals.
 

 
(1)
IMAGINE EXHIBITIONS, INC., a Georgia corporation
              By:     Title:     Date:  


 
 
11

--------------------------------------------------------------------------------

 

 
(2)
IMAGINE EXHIBITIONS, INC., a Nevada corporation
              By:     Title:     Date:          
(3)
IMAGINE EXHIBITIONS PTE, Ltd.
              By:     Title:     Date:          
(4)
TZ, Inc.
              By:     Title:     Date:                      
(5)
THOMAS ZALLER
             
(6)
PREMIER EXHIBITIONS, INC.
              By:     Title:     Date:  

 
 
12

--------------------------------------------------------------------------------

 

 
(7)
RMS TITANIC, INC.
              By:     Title:     Date:          
(8)
KINGSMEN EXHIBITS PTE, LTD.
              By:     Title:     Date:          
(9)
KINGSMEN CREATIVES LTD.
              By:     Title:     Date:  

 
 




13

--------------------------------------------------------------------------------